DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 12/10/2021 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrea Rodriguez on 1/6/2021.

The application has been amended as follows: 

In the Claims:
Replace Claim 1 with the following:
1. An apparatus comprising: 
a hammer having a hammer groove, the hammer being axially and rotatably 
an anvil positioned to be impacted by the hammer when the hammer is displaced to the impact position; 
one or more latching bodies, a first portion of the one or more latching bodies being positioned within the hammer groove when the hammer is at the retracted position, the one or more latching bodies not being positioned within the hammer groove when the hammer is at the impact position; 
an actuator sleeve having an outer wall surrounding at least a portion of the hammer, the actuator sleeve having a recess and being displaceable between a first position and a second position, the actuator sleeve configured to retain at least the first portion of the one or more latching bodies within the hammer groove when the actuator sleeve is at the first position, the recess positioned to accommodate removal of the first portion of the one or more latching bodies from the hammer groove when the actuator sleeve is at the second position; and 
a biasing element and an actuator, the biasing element configured to provide a biasing force to bias the actuator sleeve to the first position, the actuator coupled to the actuator sleeve and selectively operable to displace the actuator sleeve from the first position to the second position.  

Claim 5, line 3, “at least a portion of the one or more latching bodies” is changed to --at least a second portion of the one or more latching bodies--

Claims 6-8 are CANCELLED.
Replace Claim 10 with the following:
10. An apparatus comprising: 
one or more latching bodies; 3App. No. 16/726,349 Amendment filed December 10, 2021 
Reply to Office Action of September 10, 2021a hammer having a hammer groove and one or more hammer jaws, a first portion of the one or more latching bodies being selectively received within, and removed from, the hammer groove; 
an anvil having one or more anvil jaws; 
an actuator sleeve having an outer wall surrounding at least a portion of the hammer, the actuator sleeve being axially displaceable between a first position at which the actuator sleeve assists in retaining the first portion of the one or more latching bodies in the hammer groove and a second position at which the actuator sleeve accommodates removal of the first portion of the one or more latching bodies from the hammer groove,
wherein the hammer is axially displaceable between an impact position at which the hammer impacts the anvil and a latched position at which the hammer is axially retracted from the anvil, wherein the first portion of the one or more latching bodies is removed from the hammer groove in the impact position and the first portion of the one or more latching bodies is received in the hammer groove when the hammer is in the latched position; and 
a biasing element and an actuator, the biasing element configured to provide a biasing force to bias the actuator sleeve to the first position, the actuator coupled to the actuator sleeve and selectively operable to displace the actuator sleeve from the first position to the second position.  
Replace Claim 11 with the following:
11. The apparatus of claim 10, further including a cam assembly comprising a cam shaft and a cam sleeve, the hammer being both axially and rotatably displaced along at least a portion of the cam shaft between the impact position and at least the latched position, the cam sleeve having an orifice that houses at least a second portion of the one or more latching bodies, the orifice positioned for alignment with the hammer groove when the hammer is at the latched position.  

Replace Claim 12 with the following:
12. The apparatus of claim 11, wherein a latching body of the one or more latching bodies is received in the hammer groove and the orifice when the hammer is at the latched position, and further wherein at least the first portion of the one or more latching bodies are in the orifice and not in the hammer groove when the hammer is at the impact position.  

Replace Claim 13 with the following:
13. The apparatus of claim 11, wherein the hammer groove is shaped to urge displacement of the first portion of the one or more latching bodies out from the hammer groove when the hammer is released from the latched position.  

Replace Claim 14 with the following:
14. The apparatus of claim 10, further including a cam shaft, the hammer being both axially and rotatably displaced along at least a portion of the cam shaft between the impact position and at least the latched position, and wherein a latching body of the first portion of the one or more latching bodies is received in the hammer groove and received in an orifice of the cam shaft when the hammer is at the latched position, and further wherein at least the first portion of the one or more latching bodies is in the orifice and not in the hammer groove when the hammer is at the impact position.  

Claim 15, line 2, “an actuator” is changed to --the actuator--

Replace Claim 22 with the following:
22. An apparatus comprising:
a hammer having a hammer groove disposed about an internal portion of the hammer, the hammer being axially and rotatably displaceable along a cam shaft between a retracted position and an impact position; 
an anvil configured to be impacted by the hammer when the hammer is displaced to the impact position;
a latching body, the latching body being positioned within the hammer groove when the hammer is at the retracted position, the latching body being removed from within the hammer groove when the hammer is at the impact position, wherein the cam shaft includes an orifice that receives the latching body when the hammer is at both the retracted position and the impact position; and 5App. No. 16/726,349 Amendment filed December 10, 2021 Reply to Office Action of September 10, 2021 
an actuator sleeve having a recess and being displaceable between a first position and a second position, the actuator sleeve configured to retain the latching body within the hammer groove when the actuator sleeve is at the first position, the recess positioned to accommodate removal of the latching body from the hammer groove when the actuator sleeve is at the second position.  

Allowed Claims / Reasons for Allowance
Claims 1, 3-5, 9-16 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 10 and 22, none of the prior art references, alone or in combination, anticipate or render the claimed invention obvious. 
Regarding Claims 1, 10 and 22, Gelfand (US Patent 3,952,814) and Hirabayashi (US PGPUB 2012/0322605) are viewed as the closest prior art references on record. As outlined in the previous Non-Final Rejection (mailed on 9/10/2021), Gelfand discloses several features of the claimed invention including a hammer (175; Figure 35, 37), an anvil (5), an actuator sleeve (178 or 174) and latching bodies (180 or 185) which are positioned in a hammer groove (as depicted or bore 187) when the hammer (175) is in a retracted position (see Non-Final Rejection mailed on 9/10/2021 for further details/explanation),
However, Gelfand at least fails to disclose that either structure viewed as the actuator sleeve (178, 174) comprises an outer wall surrounding at least a portion of the hammer and is displaceable as claimed. Further, the actuator (i.e. 194) of Gelfand cannot be readily viewed as selectively operable to displace the sleeve (178) as claimed (as recited in Claims 1 and 10). Further Gelfand does not disclose the cam shaft includes an orifice that receives the portion of the latching body when the hammer is at both the retracted position and the impact position as claimed in Claim 22.
 Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Gelfand to obtain the claimed invention without significant structural changes to the invention of Gelfand and further would require the use of improper hindsight as motivation to do so. Therefore, the claimed invention of Claims 1, 10 and 22 are viewed as patentably distinguishable over Gelfand.
Further attention can be brought to the disclosure of Hirabayashi which discloses several of the claimed features but discloses the latching bodies engage the hammer thereof in the impact position and not in the retracted position as claimed and is further silent on a biasing element, the biasing element configured to provide a biasing force to bias the actuator sleeve to the first position as recited in Claims 1 and 10.  Hirabayashi also fails to at least disclose the hammer groove being disposed about an internal portion of the hammer in the manner as claimed in Claim 22. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hirabayashi to obtain the claimed invention without significant structural changes to the invention of Hirabayashi and further would require the use of improper hindsight as motivation to do so. Therefore, the claimed invention of Claims 1, 10 and 22 are viewed as patentably distinguishable over Hirabayashi.
Therefore, the claimed invention of Claims 1, 10 and 22 are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Jimerson (USP 2,160,150) discloses an impact wrench with bodies (73) that engage and disengage from a hammer groove (67).
-Herr (USP 10,583,544) discloses a rotary percussion tool with latch bodies (53a) as part of a latching/catch device (20a) that engage a hammer (14a) to rotationally fix the hammer but the bodies (53a) release the hammer after a retaining force is exceeded.
-Saxton (USP 3,029,512) discloses a percussive punch with a hammer (27) which is limited in movement relative to an anvil (18) by latching bodies (45) which are controlled by movement of a releasing rod (36) to move into and out of a hammer groove.
- Sussman (US Patent 3,181,626) discloses a hammer (31), hammer groove (35), a latching body (32), an actuator sleeve (18) but note that the hammer of Sussman does not comprise hammer jaws as claimed (See Claim 10) which are commonly used in hammers that are rotationally moveable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/7/2022